Gunter, J.
Appellee sued to recover fees for services as district attorney in criminal trials and examinations be-' fore a justice of the peace; his bill therefor.had been disallowed by appellant; judgment below was for appellee.
*160Mills’ Ann. Stats., vol. 3, sec. 1905, as to this, a third-class county, provides: ‘ ‘ That the county commissioners may in their discretion disallow any charges against the county for fees or costs of dis-. trict attorneys, or other persons, for the trial or examination of any criminal case before any justice of the peace * * *
This section was construed in Board of County Commissioners of Pitkin County v. Sanders, 27 Colo. 122, 59 Pac. 402, the court saying: “ The obvious intent of our act unquestionably was to give to county commissioners, and its true meaning is, that they have the discretion, not reviewable, to disallow the statutory fees and costs of criminal trials and examinations claimed by all persons for whom fees are therein prescribed, and in whose favor costs are taxed
As the order of appellant disallowing the bill of appellee was not subject to review by the courts, the subsequent allowance thereof by the district court was error.
Judgment reversed. Reversed.